department of the treasury internal_revenue_service washington d c date number release date cc dom fs fi p tl-n-6539-99 uilc internal_revenue_service national_office field_service_advice memorandum for from deborah a butler assistant chief_counsel cc dom fs subject federal guarantees under sec_149 this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend authority state_agency date notes program tl-n-6539-99 issue whether funds received from an agency of the united_states to finance a public project that are in turn pledged to pay debt service on municipal obligations create an indirect federal guarantee conclusion from the information provided it does not appear that the debt service on the obligations is guaranteed either directly or indirectly by the federal government as the actual receipt of funds from the agency is conditional there is no transfer of risk to the federal government in the event of default on the obligations facts authority is a political_subdivision of state authority was formed for the purpose of providing financing to local governments located in state the localities for the construction of public works and the acquisition of necessary equipment agency is an agency of the united_states and was established by congress to provide credit services to rural areas such services include providing long-term financing for eligible public projects on date authority issued its notes the proceeds of the notes are used to fund program program provides interim loans to localities for certain public projects prior to making a loan under the program however authority requires borrowing localities to obtain a commitment for permanent financing from agency authority will make an interim loan under the program only after the locality has received a commitment letter from agency agency commitments are based on federal funds already allocated and are not subject_to future federal budget considerations however the commitment for permanent financing is apparently conditioned on the completion of the public project for which the financing was granted moreover there is the possibility that agency may rescind its permanent financing commitment the circumstances in which the agency may rescind however are unclear an interim loan made under the program is equal to the amount of permanent financing received by the locality from agency the loan agreement between authority and each locality participating in the program requires the locality to transfer to the trustee for the notes all rights in funds to be received pursuant to the permanent financing the funds received pursuant to the tl-n-6539-99 permanent financing are assigned to the trustee to pay principal and interest on the notes notes are secured_by the funds pledged under the trust_indenture which primarily include loan payments received by authority under the program the credit rating agency for the notes stated that its rating is based on the strong liquidity provided by the pledge of proceeds from the permanent financing the official statement states that the notes are not direct or contingent obligations of agency law and analysis sec_103 of the internal_revenue_code provides that gross_income does not include interest on certain state_or_local_bonds sec_149 however provides that sec_103 does not apply to a state_or_local_bond that is federally guaranteed sec_149 provides that a bond is federally guaranteed if i the payment of debt service on the bond is guaranteed in whole or in part by the united_states or any agency_or_instrumentality thereof ii percent or more of the proceeds of the issue of which the bond is a part is to be used to make loans the payment of which is to be guaranteed in whole or in part by the united_states or any agency_or_instrumentality thereof or is to be directly or indirectly invested in federally insured deposits or accounts or iii the payment of debt service on the bond is otherwise indirectly guaranteed in whole or in part by the united_states or any agency_or_instrumentality thereof the prohibition under sec_149 applies not only to direct guarantees but also in circumstances where an underlying arrangement may result in the federal government indirectly guaranteeing debt service on an obligation congress intended that the determination of whether a federal guarantee exists be based on the underlying economic_substance of a transaction taking into account all facts and circumstances see h_r rep no pincite the legislative_history to sec_149 suggests that an indirect federal guarantee may arise where the federal government contracts to purchase the output of a bond-financed facility id similarly where the federal government leases property there may be an indirect guarantee by the united_states a key tl-n-6539-99 element in determining whether a prohibited guarantee exists is whether there is a transfer of risk to the federal government general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite in the instant case no facts have been developed that would evidence a direct guarantee by the federal government the current question rather is whether the pledge of proceeds from the permanent financing to the payment of debt service on the notes results in an indirect federal guarantee the mere fact that federal funds are available to pay debt service on the notes however does not necessarily result in an indirect guarantee the more important question is whether the substance of the transaction results in a transfer of risk to the federal government in the event of a default on the notes from the information provided it does not appear that the agency’s permanent financing commitment results in an indirect guarantee the availability of federal funds is subject_to the completion of the public project for which financing was granted rather than upon a default on the notes further there is also the possibility that agency may rescind its permanent financing commitment even though authority may condition approval of interim financing on a locality’s receipt of permanent financing there is still no transfer of risk to the federal government to pay debt service on the notes in the event of a default finally there is no indication that a default on the notes will trigger an obligation by the federal government to make payments on the notes case development hazards and other considerations the statute and regulations provide virtually no guidance as to what constitutes an indirect guarantee further as the legislative_history instructs whether an indirect guarantee exists depends on the facts and circumstances of the particular transaction for instance the legislative_history specifically refers to solid_waste disposal facilities where the federal government is under contract to purchase the output of the facilities h_r rep no pincite tl-n-6539-99 please call if you have any further questions by joel e helke joel e helke branch chief financial institutions products
